DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN202011037113, filed on 28 August 2020.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
5.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “walking” in claims 1, 6, and 8 are used by the claim to mean “determining a path from a source port in a source network element to a destination port in a destination port by using the routing graph,” while the accepted meaning is “the action of one that walks” The term is indefinite because the specification does not clearly redefine the term.
6.	Claims 2-5, 7, and 9-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as to at least inheriting the same deficiencies through their dependency. 

Allowable Subject Matter
7.	Claims 3-8, 11-15 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and/or objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Objections
8.	Claims 7, 15, and 20 are objected to because of the following informalities:  the claim currently recites: “…wherein the steps include splitting edges associated with the additional vertices of the internal connectivity of the constrained network elements to define must not connect rules…” does not appear to be grammatically correct. For purposes of examination, examiner will read this limitation to as: “…define must-not-connect rules…” Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. -Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being obvious over Atkinson (US 2017/0222912 A1) (hereinafter as Atkinson) and in further view of Traxler et al. (US 2016/0182355 A1) (hereinafter as Traxler).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Atkinson and Traxler for the reasons discussed in the rejections below. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding Claim 1. Atkinson teaches non-transitory computer-readable medium having instructions stored thereon for programming (par [0083]) a processing device (path determination element 120) to perform steps of:
obtaining data associated with a network, wherein the data includes a topology that describes how a plurality of network elements in the network are connected and constraint rules associated with constrained network elements of the plurality of network element that describe internal connectivity therein (The path determination element 120 determines communication paths for communication network 110, for a set of demands and determine a set of mutually compatible paths for the set of demands. The set of demands may be based on various criteria and that paths that satisfy a set of constraints, the path determination element may be implemented as a Path Computation Element (PCE), pars [0026-0028] and [0032]); 
defining a routing graph (network graph) that includes vertices for the plurality of network elements, edges for links between the plurality of network elements, (the communication network information, or portions thereof, may be represented as a network graph. The network graph at least identifies interconnectivity between the nodes 112 via the links 114 and may include other portions of the communication network information, pars [0026-0028] and [0032], and forwarding groups as additional vertices in the routing graph where the forwarding groups encode the internal connectivity of the constrained network elements (The nodes 212 include (1) source nodes and destination nodes associated with the set of demands for which communication paths are to be determined and (2) intermediate nodes that are available for selection for inclusion in the communication paths to be determined for the set of demands, thus nodes 212 are different groups on communication network 200, par [0035] and see fig.2. In subsequent passes, the demand that is selected next may be a next demand selected based on a forward traversal within the search tree (i.e., closer to the leaf nodes of the search tree), the subsequent demand may be a next demand in the search tree (e.g., in a forward direction from the root node of the search tree toward the leaf nodes of the search tree, pars [0056] and [0063]).
Although Atkinson teaches that the one or more network communication devices or elements can have an input port and output port (see par [0084]), Atkinson does not explicitly teach the step of:
determining a path from a source port in a source network element to a destination port in a destination port by walking through the routing graph.
However, Traxler in a similar field of endeavor discloses a constrained and viable path computation system including determining a path from a source port in a source network element to a destination port in a destination port by walking through a routing graph (path exploration map), (a path calculation method for determining a path is described, based on constraints and rules, for a connection through one or more layers in a network. The path calculation method includes determining a path exploration map of the network based on a multi-layer network model of the network defining external edges and intra-node paths, the path exploration map comprising every external port in the network that is reachable from a source port; and utilizing the path exploration map to determine a viable path, from a destination port to the source port, pars [0006] and [0046], and par [0094] discloses a computer-readable medium). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Traxler in Atkinson to determine a path utilizing a map/graph. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Atkinson/Traxler to improve multi-layer path calculation. 

  Regarding Claim 9, this apparatus (device) claim comprises limitations(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable.

  Regarding Claim 16, this method claim comprises limitations(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable.

12.	Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in further view of Traxler and in further view of Chen et al. (US 2017/0213089) (hereinafter as Chen). 

Regarding Claim 2. The combined teachings of Atkinson/Traxler teach the non-transitory computer-readable medium of claim 1.
The combined teachings of Atkinson/Traxler do not explicitly teach wherein the steps include transforming edges associated with the additional vertices of the internal connectivity of the constrained network elements to split each of the additional vertices.
However, Chen in a similar field of endeavor discloses an apparatus and method for performing object tracking using objects including transforming edges associate with the additional vertices of the internal connectivity of the constrained network elements to split each of the additional vertices (auxiliary graph includes a plurality of vertices and at least one respective arc associated with a corresponding first weight, wherein each respective vertex of the plurality of vertices in the auxiliary graph, including the first vertex and the second vertex, is split into a corresponding first vertex portion connected to a corresponding second vertex portion, par [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chen in Atkinson/Traxler to transform vertices in a map/graph. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Atkinson/Traxler/Chen to prune the graph thus minimizing resource usage. 

  Regarding Claim 10, this apparatus (device) claim comprises limitations(s) substantially the same, as those discussed in claim 2 above, same rationale of rejection is applicable.

  Regarding Claim 17, this method claim comprises limitations(s) substantially the same, as those discussed in claim 2 above, same rationale of rejection is applicable.


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A) Bahadur et al. (US 9,450,817 B1) discloses a software defined network controller.
	B) Xia et al. (WO 2016/142826 A1) discloses a method for routing a network function chain.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630. The examiner can normally be reached Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY MEJIA/Primary Examiner, Art Unit 2451